Citation Nr: 0420093	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-20 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation for degenerative 
joint disease of the lumbar spine, in excess of 10 percent 
for the period from December 31, 1998 to April 11, 2002, and 
in excess of 20 percent, for the period beginning July 1, 
2002.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied an evaluation in 
excess of 10 percent for residuals of a right knee injury, 
and granted service connection for degenerative joint disease 
of the lumbar spine, with a 10 percent evaluation, effective 
December 31, 1998.  During the pendency of the appeal, an 
October 2002 rating decision assigned a temporary total 
evaluation for the lumbar spine degenerative joint disease, 
effective April 12, 2002, with the 10 percent evaluation 
resuming July 1, 2002.  A June 2003 rating decision evaluated 
the lumbar spine disability as 20 percent disabling, 
effective July 1, 2002.

The Board observes that in October 2000 correspondence, the 
veteran raised the issue of entitlement to service connection 
for a left knee disability, secondary to his service-
connected residuals of a right knee injury.  As this claim 
has not been adjudicated or developed for appellate review, 
the Board refers it to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates several bases 
for remanding this appeal to the RO for further development.

The Board notes that the veteran's most recent VA examination 
of the right knee was conducted in March 2000.  The veteran 
has asserted, in essence, that his right knee disability has 
increased in severity and is more disabling than currently 
evaluation.  Given the amount of time that has elapsed since 
the last examination and the veteran's claim of increased 
disablement, it is the Board's judgment that a more current 
examination is warranted.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

The Board also observes that during the pendency of this 
appeal there have been significant changes in the regulations 
pertaining to the evaluation of back disorders.  
Specifically, effective September 23, 2002, the criteria for 
evaluating intervertebral disc syndrome were amended.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); see 67 Fed. Reg. 
54345 (Aug. 22, 2002).  The Board notes that, while service 
connection is in effect for degenerative joint disease or 
arthritis of the lumbar spine, the medical evidence also 
shows that the veteran has degenerative disc disease and such 
has been considered by the RO in assigning the current rating 
of 20 percent..  

Also, effective September 26, 2003, the entire section of the 
rating schedule that addresses disabilities of the spine was 
revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  There is 
now a General Rating Formula for Diseases and Injuries of the 
Spine (for diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  The RO has not 
informed the veteran of these revisions, including the 
General Rating Formula.

In addition, the RO did not provide the veteran with adequate 
notice of the VCAA and its effect on his claims for 
entitlement to higher initial evaluations for degenerative 
joint disease of the lumbar spine.  The veteran has not been 
provided any notice under the VCAA with regard to his right 
knee claim.  The Board recognizes that the RO sent the 
veteran a VCAA notice letter in July 2002.  However, this 
correspondence only addressed his lumbar spine claim.  
Moreover, it failed to provide the appropriate notice under 
the VCAA with regards to the lumbar spine claim, including 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

It is also apparent that the veteran has not been advised to 
provide any evidence in his possession that pertains to 
either claim on appeal.  38 C.F.R. § 3.159(b)(1).

Lastly, in his October 2000 correspondence, the veteran 
raised the issue of entitlement to extra-schedular 
evaluations for his service-connected right knee and lumbar 
spine disabilities.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities. 38 C.F.R. § 3.321(b)(1) 
(2003).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not provided the 
veteran and his representative with the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) and has not made a 
determination as to whether the facts of this case meet the 
criteria for submission to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.  On 
remand, the RO should address the questions of whether 
entitlement to increased evaluations for lumbar spine 
degenerative joint disease and residuals of a right knee 
injury on an extraschedular basis are warranted. 




In light of the foregoing, the Board finds that this case 
must be REMANDED to the RO for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims for 1) entitlement to an 
initial evaluation for degenerative joint 
disease of the lumbar spine, in excess of 
10 percent for the period from December 
31, 1998 to April 11, 2002, and in excess 
of 20 percent, for the period beginning 
July 1, 2002; and 2) his claim of 
entitlement to an increased evaluation 
for residuals of a right knee injury, 
currently evaluated as 10 percent 
disabling of the impact of the 
notification requirements on the claims.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to these claims.

2.  The RO should provide the veteran 
notice of the most recent revisions to 
the section of the rating schedule that 
amended the criteria for evaluating 
intervertebral disc syndrome, effective 
September 23, 2002 (see 67 Fed. Reg. 
54345 (Aug. 22, 2002)), and the most 
recent revisions of the criteria for 
rating disabilities of the spine, 
effective September 26, 2003.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected degenerative joint and 
disc disease of the lumbar spine and 
residuals of a right knee injury.  The 
claims file must be made available to and 
reviewed by the clinician in conjunction 
with the examination.  

The clinical evaluation must include 
complete range of motion studies of the 
lumbar spine and right knee, and tests to 
determine whether the veteran has 
subluxation and instability of the right 
knee, if the latter is present, the 
examiner should note the severity as 
either slight, moderate or severe.  The 
clinician should note the presence or 
absence of incapacitating episodes of low 
back symptoms (to include frequency and 
duration) and all relevant abnormal 
clinical findings.

Following the review of the relevant 
medical evidence, history obtain from the 
veteran, the clinical evaluation of the 
low back and right knee, and any 
additional tests that are deemed 
necessary, the examiner must comment on 
whether there is any additional 
limitation of motion or other functional 
limitation of the right knee and lumbar 
spine due to pain, weakness, excess 
fatigability, incoordination, and, to the 
extent possible, flare-ups of such 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995). Specifically, after 
determining and providing the ranges of 
motion of the right knee and lumbar 
spine, the examiner should opine whether 
it is at least as likely as not that 
there is any additional functional loss 
(i.e., additional loss of motion) due to 
pain or flare-ups of pain supported by 
adequate objective findings, or due to 
any weakness on movement, excess 
fatigability,  incoordination, or flare-
ups of such symptoms, that may be 
present.  Further, the examiner must 
provide an opinion on what effect the 
veteran's service-connected right knee 
and low back disabilities have on his 
ability to work.  The clinician is asked 
to provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to 
speculation, he or she should so state.

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

5.  Then, the RO should readjudicate the 
veteran's claims for entitlement to an 
initial evaluation for degenerative joint 
disease of the lumbar spine, in excess of 
10 percent for the period from December 
31, 1998 to April 11, 2002, and in excess 
of 20 percent, for the period beginning 
July 1, 2002; and entitlement to an 
increased evaluation for residuals of a 
right knee injury, currently evaluated as 
10 percent disabling, to include whether 
the facts of this case meet the criteria 
for submission to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for a determination 
of whether an extraschedular evaluation 
is warranted under 38 C.F.R. § 
3.321(b)(1) for either disability.  If 
any part of the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

